Response to Arguments
Applicant’s arguments submitted on 3/5/2021 have been fully considered, but is not persuasive.  Applicant argues that the prior art does not disclose the newly added amendments.  However, previously cited Arentz discloses the following claim limitations: analyze an energy component (Page 297, Section 2.1: where the composite object feature vector comprises a texture feature which is within the broadest reasonable interpretation of energy) related to the object with respect to each class of the plurality of predetermined classes (Pages 299-300, Section 2.2: Classes are defined where the image is compared to the classes and then classified in the specific class accordingly); and classify, based on the analysis of the energy component related to the object with respect to each class of the plurality of predetermined classes, the object as appropriate or inappropriate (Page 301, Section 2.2: The object is classified in a given class based on determine probabilities).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13, 14, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arentz et al. (“Classifying offensive sites based on image content,” “Arentz”).
Regarding Claim 13, Arentz teaches a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to (Page 306, Section 4.1: The system includes a single CPU, which includes processor and instructions to perform the steps): ascertain an image (Figure 1: The RGB image is inputted); determine, for the image, a plurality of predetermined classes that represent inappropriate content (Page 297, Section 2:The images are filtered with an initial filter to remove non-skin pixels leaving possible inappropriate content); identify an object displayed in the image (Page 297, Section 2.1: Composite objects are determined); analyze an energy component (Page 297, Section 2.1: where the composite object feature vector comprises a texture feature which is within the broadest reasonable interpretation of energy) related to the object with respect to each class of the plurality of predetermined classes (Pages 299-300, Section 2.2: Classes are defined where the image is compared to the classes and then classified in the specific class accordingly); classify, based on the analysis of the energy component related to the object with respect to each class of the plurality of predetermined classes, the object as appropriate or inappropriate (Page 301, Section 2.2: The object is classified in a given class based on determine probabilities); determine whether the object is classified as inappropriate; and in response to a determination (Page 301, Section 2.2: The probability that the image is offensive is calculated and marked appropriately). 
Regarding Claim 14, Arentz teaches in addition to the non-transitory computer readable medium according to claim 13, wherein the instructions are further to cause the at least one hardware processor to: train a learning model to analyze a region of the object; and analyze, based on the learning model, the object with respect to each class of the plurality of predetermined classes (Pages 298- 300, Section 2.2: The model is trained to analyze the regions and then used the trained classifier to output a resulting class). 
Regarding Claim 21, Arentz teaches in addition to the non-transitory computer readable medium according to claim 13, wherein the instructions are further to cause the at least one hardware processor to: train a learning model using a plurality of categorized images; and classify, based on the trained learning model, the object into the category of the plurality of categories (Page 298-301, Section 2.2: The model is trained to analyzed images based on categorized images (Pages 301 & 305), which is used to classify the input images based on the trained model). 
Regarding Claim 24, Arentz teaches an apparatus comprising: at least one processor; and a non-transitory computer readable medium storing machine readable instructions that when executed by the at least one processor cause the at least one processor to (Page 306, Section 4.1: The system includes a single CPU, which includes processor and instructions to perform the steps): ascertain an image (Figure 1: The RGB image is inputted); determine, for the image, a plurality of predetermined classes that represent inappropriate content; identify an object displayed in the image; analyze an energy component (Page 297, Section 2.1: where the composite object feature vector comprises a texture feature which is within the broadest  related to the object with respect to each class of the plurality of predetermined classes (Pages 299-300, Section 2.2: Classes are defined where the image is compared to the classes and then classified in the specific class accordingly); classify, based on the analysis of the energy component related to the object with respect to each class of the plurality of predetermined classes, the object as appropriate or inappropriate (Page 301, Section 2.2: The object is classified in a given class based on determine probabilities); determine whether the object is classified as inappropriate; in response to a determination that the object is classified as inappropriate, mark the object as inappropriate (Page 301, Section 2.2: The probability that the image is offensive is calculated and marked appropriately); train a learning model to analyze a region of the object; and analyze, based on the learning model, the object with respect to each class of the plurality of predetermined classes (Pages 298- 300, Section 2.2: The model is trained to analyze the regions and then used the trained classifier to output a resulting class). 

Allowable Subject Matter
Claims 15-20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is allowed. The prior art of record does not anticipate or render obvious in combination the limitations of claim 25, particularly identifying a face within the image, transforming the image of the detected face into a frequency domain and determining an energy component which is used to perform the analysis. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663